department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun t ep rate u i l xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxx plan x bank b amount d xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx date date date date dear xxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount d from plan x on date taxpayer a asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_402 of the code was due to her medical_condition taxpayer a was a participant in plan x taxpayer a represents that she was first diagnosed with cancer in on date taxpayer a was advised by her doctor that her test showed a recurrence and spreading of the cancer which was originally treated in taxpayer a further represents that recurrence and spreading of the disease required aggressive and frequent treatment although taxpayer a had no plans to retire she concluded early in the treatment program that she would not have the physical or mental strength to continue in her employment accordingly on date she resigned from her employment - and retired at the time of retirement taxpayer a elected a partial lump sum payment an option provided by plan x so that she could have some contingency cash available for her medica expenses taxpayer a represents that she sought advice about getting a lump sum payment from plan x’s benefit counselor but he did not advise taxpayer a about the tax consequences of the distribution taxpayer a was stressed and distracted by the very serious concerns for her health at the time she received the distribution from plan x and did not understand the 60-day rollover requirement it was only on date when taxpayer a’s father passed away and she discussed the distribution from plan x with her brother who told her about the 60-day rollover period taxpayer a requests a waiver of amount d and represents that amount d has not been used for any other purpose and remains in her account with bank b medical document from taxpayer a’s doctor shows that taxpayer a had been treated for her medical_condition prior to and during the 60-day rollover period based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover within the 60-day period was due to her medical_condition therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d into a rollover ira provided all other requirements of code sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this letter please contact xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx at xxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours sherri m edelman manager employee_plans technical group cc enclosures xxxxxxxxxxxxkx deleted copy of letter_ruling notice of intention to disclose
